DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 7/1/2022, with respect to the rejections of the claims under 35 U.S.C. 103 Kuniya (US 3,871,834) in view of Okamoto (“Al-Ce”), and secondary references, has been fully considered but are not persuasive. Applicant argues that the prior art of record does not teach or suggest the claimed “anchoring interfacial precipitates”. The rejection is maintained for the following reasons:
The present specification refers to the anchoring interfacial precipitates as being the intermetallic layer (see [0026]), comprising intermetallic compounds such as Al-Cu-C and Al-Fe-C (see [0037]), and as being a carbide phase (see [0026], [0038]). The present specification also describes the anchoring phase as forming due to reactions between the Al matrix and carbon fiber in such a way as to avoid oxide presence (see [0038]). Elsewhere in the specification, precipitates are described as reaction products between elements in the Al matrix and the fiber (see [0005], [0007], [0031]). Based on these statements in the present specification, it appears that the claimed “anchoring interfacial precipitates” are nothing more than carbide compounds present in the intermetallic layer formed via precipitation reaction between the aluminum matrix and the fiber (and when the fiber is carbon fiber, the intermetallic layer is a carbide layer). As the process of Kuniya is substantially identical to the process used to make the claimed product, one of ordinary skill in the art would expect the carbide layer of Kuniya to contain the same “anchoring interfacial precipitates” as those claimed, absent objective evidence to the contrary. See MPEP 2112. Applicant’s arguments which relate to the 7/1/2022 Declaration are addressed below.
Response to Amendment
The Declaration under 37 CFR 1.132 filed 7/1/2022 is insufficient to overcome the rejection of the claims based upon Kuniya in view of Okamoto, and secondary references, as set forth in the last Office action because:
The Declaration states that the claimed intermetallic anchoring interfacial precipitates are distinct from the carbide layer of the prior art. As discussed above, the present specification refers to the anchoring interfacial precipitates as being the intermetallic layer (see [0026]), comprising intermetallic compounds such as Al-Cu-C and Al-Fe-C (see [0037]), and as being a carbide phase (see [0026], [0038]). In view of these statements in the specification, the evidence in the Declaration is not persuasive because there is insufficient evidence to demonstrate that the carbide layer of the prior art combination is distinct from the claimed intermetallic layer, in view of the fact that the present specification expressly identifies the intermetallic as a carbide.
The Declaration also argues the process of the present invention can be distinguished over the prior art because of the use of applied pressure during casting of the aluminum matrix over the fibers. However, Kuniya describes the casting process as including a step whereby “[t]he molten aluminum-titanium alloy was pushed up to fill the gaps between carbon fibers, and at the same time, surface of the carbon fibers and titanium reacted to form the titanium carbide” (col. 4, lines 62-66). Alternatively, “[t]he molten aluminum-titanium alloy was sucked up into the alumina pipe to fill the gaps between carbon fibers” (col. 5, lines 58-62). The process of Kuniya therefore includes the use of applied pressure during casting to ensure the molten aluminum alloy infiltrates the carbon fiber and reacts with the surface of the carbon fiber. Accordingly, Declarant has not presented sufficient evidence which rebuts the finding in the previous Office Action that the claimed product does not distinguish over the product of the prior art combination.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-8, 10-13 and 28-29 are rejected under 35 U.S.C. 103 as unpatentable over Kuniya et al. (US 3,871,834) in view of Okamoto (“Al-Ce”).
Regarding claims 1, 4-7 and 28-29, Kuniya teaches an aluminum composite material reinforced with carbon fibers (col. 1, lines 6-7). The presence of carbon fiber reinforcement increases the tensile strength of the aluminum composite (see col. 1, lines 50-68). Kuniya teaches that the alloy forming the matrix of the aluminum composite contains an alloying addition to form a carbide on the surface of the carbon fibers (col. 2, lines 63-68). This addition may be Ce (col. 3, lines 37-39). Kuniya does not expressly teach that the covering of the carbon fibers is an intermetallic layer comprising aluminum and cerium.
However, Kuniya teaches that the aluminum composite is formed by forming a molten aluminum alloy and immersing carbon fibers into the molten alloy (col. 4, lines 15-21). Reactions take place during this time to form a carbide layer around the carbon fibers. This process is substantially identical to the process used to make the present invention, (see, e.g., Spec., [0006]), where uncoated fibers are mixed into a molten aluminum alloy and then cooled to form the composite. The specification also gives an express example where the fibers are carbon fibers and the aluminum matrix is an Al-Ce matrix which results in intermetallic compounds of Ce-C, Al-C and Al-Ce-C at the interface between the carbon fiber and the aluminum matrix (Spec., [0027]), which has a composition distinct from both the carbon fiber and the aluminum matrix. Furthermore, while the prior art does not expressly teach the presence of anchoring interfacial precipitates, given that the present specification refers to the anchoring interfacial precipitates as being the intermetallic layer (see Spec., [0026]), comprising intermetallic compounds such as Al-Cu-C and Al-Fe-C (see Spec., [0037]), and as being a carbide phase (see Spec., [0026], [0038]), one of ordinary skill in the art would expect the carbide layer of Kuniya to comprise these same anchoring interfacial precipitates, absent objective evidence to the contrary. Since the process of the prior art is substantially identical to the process used to make the claimed invention, one of ordinary skill in the art would expect the prior art product to also share the claimed features with respect to the intermetallic layer absent objective evidence to the contrary. See MPEP 2112.
Kuniya does not expressly teach the amount of Ce to add as an alloying addition to the aluminum matrix. However, Kuniya directs that the minimum amount of addition equals about 3 × 10-6 mol per cubic centimeter of carbon fiber (col. 3, lines 50-57). Kuniya teaches the minimum amount of carbon fiber in the aluminum composite is 3% by volume. Therefore, the minimum amount of Ce needed per cubic centimeter of Al is 9 × 10-8 mol, or about 1.3 × 10-5 g. Since the density of aluminum is about 2.7g/cc, the minimum weight percent of Ce required is about 5 ppm. Kuniya also directs that the maximum amount of addition to the aluminum matrix is such that the melting point of the matrix alloy is less than 1000°C (col. 3, line 63 – col. 4, line 1). Okamoto teaches that in the Al-Ce system, Al-Ce alloys having a melting point below 1000°C range from 0 to about 40% Ce by weight (see p. 1). Therefore, it would have been obvious for one of ordinary skill in the art to add Ce as an alloying addition to the aluminum matrix in the amount of about 5 ppm to about 40%, as taught by the combination of Kuniya and Okamoto. This overlaps with the claimed range, creating a prima facie case of obviousness. See MPEP 2144.05 I.
Regarding claim 8, Kuniya teaches examples wherein the carbon fibers are bundled for immersion into the molten aluminum alloy (see col. 4, lines 50-55 and col. 5, lines 40-43). The present specification defines carbon fiber tow as a bundle of fibers (Spec., [0021]). Although Kuniya does not teach that this bundling of fibers is done in general, all the examples in Kuniya do this and it would have been obvious at the effective time of filing for one of ordinary skill in the art to follow the direction of the examples in bundling carbon fibers to make the aluminum composite of Kuniya, regardless of the specific aluminum alloy compositions disclosed in the examples.
Regarding claim 10, the intermetallic layer is presumed to contain C as explained above, which is not part of the aluminum matrix.
Regarding claim 11, Kuniya teaches at least one of the alloying addition may be included in the aluminum alloy for the matrix (col. 6, lines 25-30), and these alloying additions include various transition metals (col. 6, lines 53-56). Since Kuniya teaches an embodiment where only a minimum amount of alloying addition is added to the aluminum alloy for the matrix, the transition metal addition would not be present in the matrix.
Regarding claims 12-13, the intermetallic layer contains C which is present in the carbon fibers and Ce. Since Kuniya teaches an embodiment where only a minimum amount of alloying addition is added to the aluminum alloy for the matrix, Ce is not present in either the fiber or the matrix. Kuniya also teaches at least one of the alloying addition may be included in the aluminum alloy for the matrix (col. 6, lines 25-30), and these alloying additions include various transition metals (col. 6, lines 53-56). Since Kuniya teaches an embodiment where only a minimum amount of alloying addition is added to the aluminum alloy for the matrix, the transition metal addition would not be present in the matrix.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kuniya et al. (US 3,871,834) in view of Okamoto (“Al-Ce”) as applied to claim 7, further in view of Ting et al. (US 5,814,408).
Regarding claim 9, the limitations of claim 7 have been addressed above. Modified Kuniya does not teach the carbon fibers being part of a woven carbon structure. Ting teaches an aluminum composite having interwoven mats of carbon fiber (col. 1, line 66-col. 2, line 5). Modified Kuniya teaches that oriented carbon fibers increase strength of a composite compared to a composite which does not have oriented fibers (col. 6, lines 10-15). It would have been obvious at the effective time of invention for one of ordinary skill in the art to use an interwoven mat of carbon fiber, as taught by Ting, for the aluminum composite of Modified Kuniya, because an interwoven mat orients fibers in a number of directions, thus improving strength along more than just a single direction.
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Kuniya et al. (US 3,871,834) in view of AlcoTec (“How and why alloying elements are added to aluminum”).
Regarding claim 30, Kuniya teaches an aluminum composite material reinforced with carbon fibers (col. 1, lines 6-7). The presence of carbon fiber reinforcement increases the tensile strength of the aluminum composite (see col. 1, lines 50-68). Kuniya teaches that the alloy forming the matrix of the aluminum composite contains an alloying addition to form a carbide on the surface of the carbon fibers (col. 2, lines 63-68). This addition may be Ce (col. 3, lines 37-39). Kuniya does not expressly teach that the aluminum alloy matrix additionally comprises copper. AlcoTec teaches that it is known to add 2-10 wt% Cu to aluminum for the purpose of increasing strength and facilitating precipitation hardening. It would have been obvious at the effective time of filing for one of ordinary skill in the art to add 2-10 wt% Cu to the aluminum alloy matrix of Kuniya in order to increase the strength and allow for hardening of the alloy, as taught by AlcoTec.
Modified Kuniya does not expressly teach the covering of the carbon fibers is an intermetallic layer comprising aluminum, copper and a lanthanide. However, Kuniya teaches that the aluminum composite is formed by forming a molten aluminum alloy and immersing carbon fibers into the molten alloy (col. 4, lines 15-21). Reactions take place during this time to form a carbide layer around the carbon fibers. This process is substantially identical to the process used to make the present invention, (see, e.g., Spec., [0006]), where uncoated fibers are mixed into a molten aluminum alloy and then cooled to form the composite. The specification also gives examples where the fibers are carbon fibers and the aluminum matrix is an Al-Ce matrix which results in intermetallic compounds of Ce-C, Al-C and Al-Ce-C at the interface between the carbon fiber and the aluminum matrix (Spec., [0027]), or a Al-Cu matrix which results in intermetallic compounds of Cu-C, Al-C or Al-Cu-C at the interface (Spec., [0026]). These intermetallic compounds would be expected at the interface of the prior art combination. Since Kuniya teaches the interfacial layer forms by reaction with carbon, it is expected to have a composition distinct from both the carbon fiber and the aluminum matrix. Furthermore, while the prior art does not expressly teach the presence of anchoring interfacial precipitates, given that the present specification refers to the anchoring interfacial precipitates as being the intermetallic layer (see Spec., [0026]), comprising intermetallic compounds such as Al-Cu-C and Al-Fe-C (see Spec., [0037]), and as being a carbide phase (see Spec., [0026], [0038]), one of ordinary skill in the art would expect the carbide layer of Kuniya to comprise these same anchoring interfacial precipitates, absent objective evidence to the contrary. Because the process of the prior art combination is substantially identical to the process used to make the claimed invention, one of ordinary skill in the art would expect the prior art product to also share the claimed features with respect to the intermetallic layer absent objective evidence to the contrary. See MPEP 2112.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784